DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment entered 05/06/2021.

Status of Claims
3.	Claims 1-20 and 39-43 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 39 and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



5.	Claims 39 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 39 and 43, it is not clear what the limitation “when streaming clients pull profile encodings with estimated probabilities across all devices or networks” is really means. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



6.	Claims 1-5, 9-10, 12-16, 18-19 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (WO 2017/219353) in view of Aaron et al (US 2016/0295216) and Wegener (US 2009/0073006).

Regarding Claims 1 and 12, Zhang discloses a server (e.g., see FIG. 1; Para 36; such as a desktop computer acting as an encoding device 104) with corresponding method comprising a communication interface (e.g., see Para 112 lines 4 to last –last; such as a network interface); a memory (such as storage 108); and a processing unit (inherent) communicatively coupled with the communication interface and the memory and configured to cause the server to obtain source content comprising a video in a first electronic format (e.g., see Para 39; Para 112; Para 117; obtain source content comprising a video in a first electronic format from video source 102 such as a video camera); determine encoding parameters for at least one probe encoding (e.g., see Para 118; Para 100; such as initially determine encoding parameters such as targeted bit rate, frame rate, resolution etc., for example, based on channel transmission statistics); conduct the at least one probe encoding, the probe encoding comprising an encoding of a portion of the source content (see Para 12; Para 76; Para 94; then conducting the at least one probe encoding comprising an encoding of a portion of each of the one or more coded pictures or frames such as scene changes); use a quality model (such as a rate adaption and estimate model) to determine encoding parameters for a final encoding at least in part by: fitting the quality model to at least one quality value from the at least one probe encoding (e.g., see Para 14; Para 34; Para 69; Para 75-76; Para 94; Para 107; Para 119-120; fitting the quality model such as rate adaption and estimate to at least one quality parameter such as glass-to-glass latency by comparing to a threshold or latency limit), and after fitting the quality model to the at least one quality value, determining the encoding parameters from the model based on a target quality value (e.g., see Para 14-15; Para 69; Para 75-76; Para 118; Para 100; such as selecting an estimated target rate and updated resolution and frame rate based on the comparison to a threshold or latency limit); and generate a profile for encoding the source content (e.g., Para 120; generate a updated profile for encoding), wherein the profile for encoding the source content indicates how the source content is to be encoded to a second electronic format, and includes information indicative of the encoding parameters for the final encoding (e.g., see Para 121).
Zhang is not explicit about comprising an encoding ladder that includes information indicative of the encoding parameters for the final encoding and additional encoding parameters for one or more additional encodings of the source content, wherein the encoding parameters for the final encoding and the one or more additional encodings include at least a number of encodings, video resolutions and bitrates for each encoding, the encoding parameters for the final encoding and the one or more additional encodings are determined using a Figure of Merit function, and a combination of the number of encodings, a set of bitrates, and a set of resolutions is determined as the encoding parameters for optimizing the Figure of Merit function.
However, in an analogous art, Aaron discloses comprising an encoding ladder that includes information indicative of the encoding parameters for the final encoding and additional encoding parameters for one or more additional encodings of the source content (e.g., see Para 5-10; such as an encoding bitrate ladder comprising a set of encoding bitrates and additional encodings of the source content such as different resolutions); further, since an encoding ladder would include a set of encoding parameters (such as bitrate and resolutions) to accommodate different situations such as content or scene complexity or channel characteristics; thus it would be obvious to include one or more of additional encoding after final encoding for better dynamic adaptation to the new scene change or channel transmission characteristics change; Wegener further discloses the encoding parameters for encodings are determined using a Figure of Merit function (e.g., see Para 45). Furthermore, the limitations “a combination of the number of encodings, a set of bitrates, and a set of resolutions is determined as the encoding parameters for optimizing the Figure of Merit function” is well-known in the art since iteration of encodings including a set of bitrates, and a set of resolutions is determined as the encoding parameters to accommodate different content complexity and network condition for optimizing the Figure of Merit function such as video quality; alternatively, this limitation can be interpreted as intended use and does not constitute much patentable weight.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang to include the encoding parameters for the final encoding and the one or more additional encodings include at least a number of encodings, video resolutions and bitrates for each encoding, the encoding parameters for the final encoding and the one or more additional encodings are determined using a Figure of Merit function, a combination of the number of encodings, a set of bitrates, and a set of resolutions is determined as the encoding parameters for optimizing the Figure of Merit function as taught by Aaron and Wegener to take advantage of popular adaptive bitrate technique to adjust the data rate up and down according to the combination of underlying complexity of the content and network condition. 

Regarding Claims 2 and 13, Zhang further discloses the at least one quality value from the at least one probe encoding comprises a quality value of a first probe encoding (see Para 76), determining that a difference between the quality value of the first probe encoding and the target quality value exceeds a certain threshold value; and in response to the determination that the difference between the quality value of the first probe encoding and the target quality value exceeds the certain threshold value, determining a bit rate for a second probe encoding of the at least one probe encoding based, at least in part, on a bit rate for the first probe encoding (see Para 101; Para 107; based on the frame rate, the bit rate can be determined based on the target quality value comparison).

Regarding Claims 3 and 14, Zhang further discloses the target quality value comprises a perceptually-weighted target quality value (e.g., see Table 2; Para 103-106).

Regarding Claims 4 and 15, Zhang further discloses determining a video resolution based on the target quality value (e.g., see Table 2; Para 100-102; such as less quality pictures affords to go down in resolution).

Regarding Claims 5 and 16, Zhang further discloses the at least one quality value from the at least one probe encoding comprises a quality value of a first probe encoding and a quality value of a second probe encoding (see Para 76; such as latency or video quality value based on scene dynamics or channel dynamics), and fitting the quality model to the at least one quality value comprises fitting the quality model to the quality value of the first probe encoding and the quality value of the second probe encoding (e.g., see FIG. 7; Para 117-121; such as performing rate control based on scene dynamics and channel dynamics).

Regarding Claims 9 and 18, Zhang further discloses encoding the source content to the second electronic format in accordance with the profile for encoding the source content (e.g., see Para 107); and storing the source content encoded to the second electronic format (e.g., see Para 36; Para 53; such as encoding of digital video for storage on a data storage medium).

Regarding Claims 10 and 19, Zhang further discloses determining the encoding parameters for the at least one probe encoding is further based on a target video resolution (e.g., see Para 107).

Regarding Claim 42, Zhang in view of Aaron and Wegener would disclose and render “the Figure of Merit function F (n, R, S) assigns a certain score to an n-point ladder with rates R={Ri,. . ., Rn}, and resolutions Sn={Si, . . . , Sn}” to be obvious (see Aaron: Para 29; such as a PQA tool assigns a Picture Quality Rating (PQR) score to the encoded test data that "closely correspond with subjective human visual assessment, where quality is the PQR score).


7.	Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (WO 2017/219353) and Aaron et al (US 2016/0295216) and Wegener (US 2009/0073006) as applied in claims 1 and 12, and further in view of Applicant Admitted Prior Art (AAPA) (application publication, US 2018/0160161).

Regarding Claims 11 and 20, Zhang is not explicit about determining the encoding parameters for the final encoding is further based on a target quality value indicative of a Structural Similarity Index Metric (SSIM).
However, AAPA discloses additional factors that can affect best choices of encoding profiles include target level of quality (e.g., minimum acceptable Mean Opinion Score (MOS), Structural Similarity Index Metric (SSIM), etc.; see Para 4 of Background of the invention).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Zhang, Aaron and Wegener to include determining the encoding parameters for the final encoding based on a target quality value indicative of a Structural Similarity Index Metric (SSIM), as taught in the prior art to take advantage of known technique to improving encoding bit rates. 

Allowable Subject Matter
8.	Claims 6, 7, 17, 40 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 39 and 43 might be allowed if 35 U.S.C. 112 rejection is overcome.

Response to Arguments
9.	Applicant's arguments with respect to claims 1-20 and 39-43 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
10.	Claims 1-5, 9-16, 18-20, 39, 42 and 43 are rejected.
	Claims 6-8, 17, 40 and 41 are objected.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426